UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6564


BRUMAN STALIN ALVAREZ,

                Plaintiff - Appellant,

          v.

CORIZON,   LLC,   f/k/a    Correctional   Medical    Services,
Incorporated, Regional; MOTTI MULLETA, M.D., Medical Provider;
BARBARA STEEL, Supervisor Medical Provider; JOHN MOSS, P.A.
Physician Assistant; WEXFORD HEALTH SOURCES, INCORPORATED,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:10-cv-00179-WDQ)


Submitted:   November 17, 2016            Decided:   November 21, 2016


Before GREGORY, Chief Judge, and MOTZ and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruman Stalin Alvarez, Appellant Pro Se. Gina Marie Smith, Amy E.
Askew, Ryan Alexander Mitchell, MEYERS, RODBELL & ROSENBAUM, PA,
Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bruman Stalin Alvarez appeals the district court’s orders

granting the Defendants’ motions to dismiss or for judgment on the

pleadings    and   dismissing     Alvarez’s        civil     complaint.      In    his

informal appellate brief, Alvarez fails to challenge the district

court’s   reasons    for   dismissing        his    complaint.       Accordingly,

Alvarez has waived appellate review of those issues.                 See 4th Cir.

R. 34(b) (“The Court will limit its review to the issues raised in

the    informal    brief.”).          Because      Alvarez    does   not    have     a

constitutional right to effective assistance of counsel during his

civil proceedings, his claim that appointed counsel committed a

fraud upon the court by filing an inadequate complaint is without

merit.    See Pitts v. Shinseki, 700 F.3d 1279, 1284-85 (Fed. Cir.

2012).    Accordingly, we affirm the district court’s orders.                       We

deny Wexford Health Sources’ motion to dismiss.                  We dispense with

oral   argument     because     the    facts    and    legal     contentions       are

adequately    presented    in    the    materials      before    this     court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                         2